       Case 1:19-cr-00251-LM Document 96 Filed 04/27/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA

                v.                                             No. 19-cr-00251-LM

JOHNATHON IRISH

        ASSENTED-TO REQUEST TO CONTINUE SENTENCING HEARING

        The defense respectfully requests that the sentencing hearing scheduled for May

12, 2021 be rescheduled to a date approximately two weeks later, subject to the court’s

schedule. The reasons for the continuance are that the government attorney’s availability

is not certain due to a conflicting jury trial, that the defense seeks additional time consider

how to address the defendant’s concerns about wearing a mask during the in-person

proceeding, and that the additional time will increase the likelihood of the defendant’s

family being able to attend the hearing.

        Counsel has specifically confirmed with Mr. Irish that he agrees to this request.

        The Government, through Assistant United States Attorney Anna Krasinski,

assents to this request.

        WHEREFORE the defense asks that the Court continue the May 12, 2021

sentencing hearing to a date approximately 2 weeks later.

Date: April 27, 2021                                   Respectfully submitted,

                                                               /s/ Richard Guerriero
                                                               Richard Guerriero, Esq.
                                                               N.H. Bar ID. 10530
                                                               Lothstein Guerriero, PLLC
                                                               Chamberlain Block Building
                                                               39 Central Square, Suite 202
                                                               Keene, NH 03431
                                                               Telephone: (603) 352-5000
                                                               richard@nhdefender.com


                                              1
       Case 1:19-cr-00251-LM Document 96 Filed 04/27/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered Participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                              /s/ Richard Guerriero




                                             2
